Citation Nr: 1229956	
Decision Date: 08/30/12    Archive Date: 09/05/12	

DOCKET NO.  09-49 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	R. L. Frankel, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1977, with additional service from June 1980 to August 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a rating decision of December 2002, the RO denied entitlement to service connection for a chronic low back disability.  The Veteran failed to perfect his appeal as to that rating decision, which has now become final.  Since the time of the December 2002 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of service connection for a chronic low back disorder.  The current appeal ensued.

Finally, for reasons which will become apparent, the appeal as to the issue of service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder and bipolar disorder), as well as service connection for a chronic low back disability on a de novo basis is being REMANDED to the RO for additional development.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a rating decision of December 2002, from which the Veteran did not perfect an appeal, the RO denied entitlement to service connection for a chronic low back disability.  

2.  Evidence submitted since the time of the RO's December 2002 decision denying entitlement to service connection for a chronic low back disability is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

CONCLUSIONS OF LAW

1.  The decision of the RO in December 2002 denying the Veteran's claim for service connection for a chronic low back disability is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the RO's December 2002 decision denying entitlement to service connection for a chronic low back disability is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. § 38 U.S.C.A. § 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of August 2008, September 2008, and October 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that further development is in order.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for a chronic low back disability.  In pertinent part, it is contended that the Veteran's current low back disability is the result of an incident in service, at which time the Veteran fell from a 12-foot high wall.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.   38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 518 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the previous December 2002 rating decision, it was noted that, though there was a record of treatment in service for low back muscle strain in 1977, no permanent residual or chronic disability subject to a potential grant of service connection was shown by service medical records, or demonstrated by the evidence following service discharge.  Moreover, on reported medical history dated in June 1980, the Veteran indicated that his health was good, and answered "no" to the question "have you ever had recurrent back pain?"  A service medical examination of June 1980, as well as a September 1980 report of clinical evaluation described the Veteran's back as "normal."  In addition, medical evidence did not show any treatment for a complaint or treatment within one year of service discharge for a back condition.  Rather, the medical evidence of record showed that the Veteran had complained of a back problem resulting from an automobile accident around or about 1993.  Based on the aforementioned, the RO determined that there was no evidence that the Veteran's back disorder was due to or caused by service.  Accordingly, entitlement to service connection was denied.  Significantly, that determination was adequately supported by and consistent with the evidence then of record, and has become final.  

Evidence submitted since the time of the aforementioned December 2002 rating decision, consisting for the most part, of VA and private treatment records and examination reports, and a statement from the Veteran's private nurse practitioner, is both "new" and "material" as to the issue of service connection for a chronic low back disorder.  More specifically, in a statement of October 2010, the Veteran's nurse practitioner wrote that, in her opinion, it was "very likely" that the Veteran's chronic back pain was related to an inservice fall from a wall.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened, and, to that extent, the appeal is allowed.  

REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim for service connection for a low back disability, the Board must now turn to a de novo review of all pertinent evidence of record.  Moreover, there currently exists some question as to the exact nature and etiology of the Veteran's claimed psychiatric disorder.

In that regard, service treatment records disclose that in July 1977, during the Veteran's initial period of active service, he received treatment for low back pain, reportedly the result of a fall from a 12-foot wall.  Radiographic studies conducted at that time were within normal limits.  The pertinent diagnosis noted was low back strain.

Significantly, at the time of a subsequent service entrance examination in June 1980, the Veteran denied any history of recurrent back pain.  A physical examination of the Veteran's spine and musculoskeletal system conducted at that time was within normal limits.  Findings on a subsequent service medical examination approximately three months later were similarly negative for evidence of chronic back pathology.  Moreover, at the time of a service separation examination in May 1982, the Veteran once again denied any history of current back pain.  Physical examination of the Veteran's spine and musculoskeletal system was once again within normal limits.  

Since the time of the Veteran's discharge from service, he has received diagnoses of degenerative disc and/or joint disease of the lumbar spine.  Based on the evidence of record, the Veteran's low back pathology has been variously attributed to an on-the-job injury and/or various motor vehicle accidents.  However, and as noted above, in the opinion of the Veteran's nurse practitioner, his current "chronic back pain" is very likely related to the aforementioned inservice fall from a wall.  Significantly, the Veteran has yet to be afforded a VA examination for the purpose of determining the exact nature and etiology of his current low back pathology.  Such an examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Turning to the issue of service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder and bipolar disorder); the Board acknowledges that service treatment records are negative for evidence of any such disability.  Nonetheless, since the time of the Veteran's discharge from service, he has received diagnoses of, among other things, major depressive disorder versus dysthymic disorder, depression/rule out cyclothymia, generalized anxiety disorder, bipolar disorder, and a personality disorder.  Significantly, on more than one occasion, the Veteran has detailed various aspects of his early dysfunctional family life, which involved extensive physical abuse, resulting, by the Veteran's own admission, in anxiety and depression.  Nonetheless, in the opinion of the Veteran's private nurse practitioner, the Veteran's current "posttraumatic stress disorder" is very likely related to the previously described fall from a 12-foot wall in service.  Significantly, the Veteran has yet to be afforded a VA psychiatric examination for the purpose of determining the exact nature and etiology of his claimed psychiatric disability.  Such an examination is vital to an appropriate adjudication of the Veteran's current claim for service connection.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2009, the date of the most recent VA evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.  

2.  The Veteran should then be afforded additional VA orthopedic and psychiatric examinations in order to more accurately determine the exact nature and etiology of his current low back and psychiatric disabilities.  The RO is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is his responsibility to report for the requested VA examination(s), and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address of record.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran's current low back disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.

Following completion of the psychiatric examination, the examiner should specifically comment as to whether the Veteran's current psychiatric disorder (to include posttraumatic stress disorder and bipolar disorder) at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.  

Should it be determined that the Veteran's current acquired psychiatric disorder is unrelated to his period or periods of active military service, and if and only if it is determined that the Veteran's current low back pathology is, in fact, related to service, an additional opinion is requested as to whether any current psychiatric disability is at least as likely as not proximately due to, the result of, or aggravated (i.e., increased in severity beyond natural progress) by the Veteran's chronic low back disability.

A complete rationale must be provided for any opinion offered, and all information and opinions must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.  

3.  The RO should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO must implement corrective procedures.  

4.  The RO should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder (including posttraumatic stress disorder and bipolar disorder), as well as his claim for service connection for a low back disability.  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in May 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                     ______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


